OPINION ON APPELLANT’S MOTION FOR REHEARING
MORRISON, Judge.
In a most convincing manner appellant’s counsel contends that robbery is not shown because the State failed to prove that appellant permanently appropriated the injured party’s coat to his own use as is required by the holding of this Court in Posey v. State, 162 Tex.Cr.R. 153, 283 S.W.2d 58, in which the writer dissented. He bases this upon the injured party’s failure to mention whether or not any of the boys who had attacked him had his coat in their possession as they pursued him up the alley. He also contends that it was incumbent upon the State to have someone go to the scene of the assault and then testify that the coat was not left at the scene.
With these contentions we do not agree. The injured party testified unequivocally that an assault was committed upon him near midnight by four strangers, that certain property was taken from him by means of such assault, and that such property was never returned to him. We are not inclined to agree that the charge should have been assault with intent to murder or aggravated assault.
As we view this record the elements of robbery were shown, and appellant’s able motion for rehearing should be overruled.
It is so ordered.